44 A.3d 651 (2012)
In re Nomination Petition of Michael J. CAVANAGH, Republican Candidate for Representative in the General Assembly from the 51st District.
In re Nomination Petition of Michael J. Cavanagh, as a Republican Candidate for State Representative in the 51st District.
Nos. 3 WAP 2012, 4 WAP 2012.
Supreme Court of Pennsylvania.
Submitted March 26, 2012.
Decided April 4, 2012.
Michael J. Cavanagh, Pro Se.
Ronald James Brown, Grogan Graffam, P.C., for Thomas R. Murray, II and Robin Lynn Amend.
Lawrence M. Otter, Harrisburg, for appellees Robert Smith and Bill Hubbard.
CASTILLE, C.J., SAYLOR, EAKIN, BAER, TODD, McCAFFERY, ORIE MELVIN, JJ.

ORDER
PER CURIAM.
AND NOW, this 4th day of April, 2012, the Order of the Commonwealth Court is AFFIRMED.